                 Case 18-12808-KG              Doc 95       Filed 01/30/19        Page 1 of 16



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                                                  )
In re:                                                            )   Chapter 11
                                                                  )
WHITE EAGLE ASSET PORTFOLIO, LP, et al.,1                         )   Case No. 18-12808 (KG)
                                                                  )
                                    Debtors.                      )   (Jointly Administered)
                                                                  )   Objection Deadline: February 7, 2019 at
                                                                  )   4:00 p.m. (ET)
                                                                  )   Hearing Date: February 14, 2019 at 11:00
                                                                      a.m. (ET)

      MOTION OF CLMG CORP. AND LNV CORPORATION FOR ENTRY OF AN
      ORDER DIRECTING DISCOVERY FROM THE DEBTORS PURSUANT TO
       RULE 2004 OF THE FEDERAL RULES OF BANKRUPTCY PROCEDURE

         CLMG Corp. (“CLMG”) and LNV Corporation (“LNV” and, together with CLMG, the

“Lender Parties”), as administrative agent and sole lender, respectively, under the Second

Amended and Restated Loan and Security Agreement, dated as of January 31, 2017 (as

amended, restated, supplemented or otherwise modified from time to time, the “Loan

Agreement”), submit this motion (the “Motion”), pursuant to Rule 2004 of the Federal Rules of

Bankruptcy Procedure (the “Bankruptcy Rules”) and Rule 2004-1 of the Local Rules of

Bankruptcy Practice and Procedure of the United States Bankruptcy Court for the District Court

of Delaware (the “Local Rules”), for the entry of an order (the “Order”), substantially in the form

attached hereto as Exhibit E, authorizing and compelling discovery (the “Requested Discovery”)

from the Debtors in the form of (i) production by the Debtors of documents responsive to the

requests set forth in the attached Exhibit A within 15 days after the Court enters the Order and

(ii) authorization to conduct a deposition of the Debtors’ purported Chief Financial Officer,


1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, where applicable, include: White Eagle Asset Portfolio, LP (0691); White Eagle General Partner, LLC
(8312); and Lamington Road Designated Activity Company (7738). The Debtors’ service address in these chapter
11 cases is 5355 Town Center Road, Suite 701, Boca Raton, FL 33486.



ACTIVE\87298118.v1-1/30/19
                Case 18-12808-KG        Doc 95       Filed 01/30/19   Page 2 of 16



Miriam Martinez, on the topics set forth in the attached Exhibit B, a deposition of the Debtors’

Independent Manager on the topics set forth in the attached Exhibit C, and a deposition of the

Debtors’ Independent Director on the topics set forth in the attached Exhibit D, in each case

within 15 days after the Debtors produce to the Lender Parties all responsive documents, without

the need for further relief from this Court.      In support of the Motion, the Lender Parties

respectfully state as follows:

                                 PRELIMINARY STATEMENT

        1.      The Lender Parties are filing this Motion for the purpose of bringing much needed

transparency to the manner in which these chapter 11 cases (the “Chapter 11 Cases”) are being

conducted and on whose behalf. Debtor White Eagle Asset Portfolio, LP (“White Eagle”) is the

borrower under the Loan Agreement and relies on availability under the Loan Agreement to

maintain its portfolio of life insurance policies. However, that availability was cut off by White

Eagle’s bankruptcy filing, which was directed by, and principally benefits, White Eagle’s

ultimate parent, non-Debtor Emergent Capital, Inc. (“Emergent”). Emergent has creditors and

obligations of its own, and its main source of revenue is its ability to extract cash from White

Eagle. Simply put, every dollar that White Eagle transfers to Emergent is a dollar that White

Eagle cannot use to service its own obligations. This creates an obvious conflict between the

interests of White Eagle and the interests of Emergent.

        2.      The Debtors and Emergent have taken no visible steps to mitigate this conflict.

This conflict is particularly concerning, given that it is far from clear whether these Chapter 11

Cases serve the Debtors’ interests in light of the lack of any liquidity issues at White Eagle prior

to filing for bankruptcy, the Lender Parties’ repeated willingness to provide liquidity under the

Loan Agreement to protect their collateral, and the absence of any asserted default under the

Loan Agreement. The Debtors have no other meaningful creditors other than the Lender Parties,

                                                 2
ACTIVE\87298118.v1-1/30/19
                Case 18-12808-KG       Doc 95       Filed 01/30/19   Page 3 of 16



no prospect of reorganization, and no legitimate need for chapter 11 relief as a general matter.

Indeed, the Debtors have given every indication that these Chapter 11 Cases were filed solely to

create a platform for the Debtors to pursue causes of action against the Lender Parties as part of

Emergent’s continuing efforts to manufacture leverage in an attempt to renegotiate the Loan

Agreement. The fact that these Chapter 11 Cases were filed solely to pursue a two-party dispute

without any legitimate reorganization rationale calls into question these filings and the Debtors’

related behavior.

         3.     White Eagle has no independent decision-makers – its only purported officer or

employee is Miriam Martinez, who is also the Chief Financial Officer of Emergent. Certain

specified corporate decisions on behalf of White Eagle and White Eagle’s general partner,

Debtor White Eagle General Partner, LLC (“White Eagle GP”) are approved by the independent

manager at White Eagle GP (the “Independent Manager”), but such approval rights are limited to

any “Material Action” by the Debtors, such as the filing of bankruptcy. White Eagle’s limited

partner, Debtor Lamington Road Designated Activity Company (“Lamington Road”), has an

independent director (the “Independent Director”) who does not appear to have any special

authority or veto rights. Given that Mrs. Martinez is conflicted and the Independent Manager

and Independent Director have extremely limited roles and decision-making authority, the

Debtors appear to have no truly independent fiduciary making decisions in these Chapter 11

Cases.

         4.     As a result, White Eagle appears entirely unable to negotiate anything resembling

arms’-length terms in dealings with Emergent. This was demonstrated in recent negotiations

regarding cash collateral, where the Debtors initially proposed paying the full salaries of every

employee at non-Debtor affiliate Imperial Finance and Trading, LLC (“Imperial Finance”)



                                                3
ACTIVE\87298118.v1-1/30/19
                Case 18-12808-KG        Doc 95       Filed 01/30/19   Page 4 of 16



despite the fact that such funds would pay for certain services that, in whole or in part, benefitted

Emergent. Although the Debtors backed down from this position in the face of an objection

from the Lender Parties, their initial position raises obvious concerns about the Debtors’

independence and their ability to preserve value for the benefit of their stakeholders.

        5.      Given these realities, the Lender Parties require Rule 2004 discovery to protect

their collateral and the Debtors’ estates. Such discovery must extend to why these Chapter 11

Cases were filed and how they are in the best interests of the Debtors (as opposed to Emergent

and any other non-Debtor affiliates). It also must include the administration of these Chapter 11

Cases, including what independent fiduciary, if any, is making decisions on behalf of the Debtors

and what controls are in place to protect against abuse by Emergent. For example, it must

address the Debtors’ determination to make payments to non-Debtor affiliate Imperial Finance

that the Debtors never paid for prepetition. By this Motion, the Lender Parties seek to obtain the

information necessary to fully evaluate these and other issues relevant to the administration of

these Chapter 11 Cases. This Motion does not seek discovery in connection with the adversary

complaint recently filed by the Debtors.

        6.      This Motion seeks relief consistent with the broad discovery rights that Rule 2004

provides to creditors. The Lender Parties are virtually the only creditor in these Chapter 11

Cases, and the Lender Parties’ cash collateral is funding these Chapter 11 Cases. With no

official committee appointed, the Lender Parties are left as the only party to investigate the

Debtors’ administration of these Chapter 11 Cases. The alternative of appointing an examiner to

investigate these matters would cause a financial burden on the Debtors’ estates and is

unnecessary given the fact that the Lender Parties are the only true creditors. For all of these




                                                 4
ACTIVE\87298118.v1-1/30/19
                 Case 18-12808-KG             Doc 95        Filed 01/30/19      Page 5 of 16



reasons, the Court should grant the Motion and compel the Debtors to provide the Requested

Discovery to the Lender Parties.

                                     JURISDICTION AND VENUE

        7.        This Court has jurisdiction to consider this matter pursuant to 28 U.S.C. §§ 157

and 1334. This is a core proceeding pursuant to 28 U.S.C. § 157(b). Venue is proper before this

Court pursuant to 28 U.S.C. §§ 1408 and 1409. The statutory predicates for the relief requested

in this Motion are section 105 of title 11 of the Bankruptcy Code, Bankruptcy Rules 2004, 7037,

9014 and 9016, and Local Rule 2004-1.

                             BACKGROUND AND RELEVANT FACTS

        8.       White Eagle is a special purpose entity formed by its indirect parent, Emergent, to

acquire and hold life insurance policies. White Eagle obtained the funds necessary to purchase

and maintain these policies with the approximately $367.9 million loaned by LNV under the

Loan Agreement. These loans, and related interest, fees, and other amounts owed under the

Loan Agreement, are White Eagle’s only secured obligations, and the Lender Parties comprise

virtually all of White Eagle’s creditors.2            As security for the obligations under the Loan

Agreement, the Lender Parties were granted first priority liens and security interests on, among

other things, substantially all of White Eagle’s assets, including White Eagle’s interests in its life

insurance policies and the proceeds therefrom, and all other cash held by White Eagle.3 The


2
     In White Eagle’s Schedules of Assets and Liabilities [Docket No. 62], White Eagle purports to have $6.1
million of unsecured claims, of which $5.4 million is allegedly owed to non-Debtor affiliate Imperial Finance. Even
taking the insider unsecured claims into account, the Lender Parties hold over 98% of White Eagle’s debt.
3
    Decl. of Andrew Zatz in Support of the Preliminary Response of CLMG Corp. and LNV Corporation to
Debtors’ First Day Motions and to Decl. of Miriam Martinez in Support of First Day Motions; Ex. 1 Loan
Agreement, at § 2.6(a) [Docket No. 24].; Decl. of Andrew Zatz in Support of Preliminary Objection of CLMG Corp.
and LNV Corporation to Motion of Debtors for Entry of Interim and Final Orders (A) Authorizing the Use of Cash
Collateral, (B) Providing Adequate Protection, (C) Modifying the Automatic Stay, and (D) Scheduling a Final
Hearing; Ex. 1 Account Control Agreement, at § 3.1 [Docket No. 65]; see also Declaration of Miriam Martinez,
Chief Financial Officer, in Support of First Day Motions [Docket No. 3] (the “First Day Declaration”) ¶ 12 (“The
obligations under the Prepetition Loan Agreement are secured by purported liens in favor of CLMG on substantially

                                                        5
ACTIVE\87298118.v1-1/30/19
                  Case 18-12808-KG             Doc 95         Filed 01/30/19       Page 6 of 16



Lender Parties also have liens on the interests in White Eagle held by White Eagle’s limited

partner, Lamington Road, and White Eagle’s general partner, White Eagle GP.

         9.       White Eagle has no employees of its own.4 White Eagle’s only purported officer

is Miriam Martinez, who is also the Chief Financial Officer of Emergent.5 Certain specified

decisions for White Eagle also require the approval of the Independent Manager at White Eagle

GP, which are limited to decisions to (i) consolidate or merge White Eagle, (ii) sell all or

substantially all of White Eagle’s assets, and (iii) file a bankruptcy proceeding for White Eagle

(or a similar restructuring or liquidation event).6 The Independent Manager has the same limited

authority with respect to the management of White Eagle’s general partner, White Eagle GP.7

Such decisions for White Eagle’s limited partner, Lamington Road, must be approved by its

board of directors, which includes one Independent Director.8

        10.       Emergent, formerly known as Imperial Holdings, Inc., is a public corporation that

formerly traded on the New York Stock Exchange and now trades on the over-the-counter

market under the ticker EMGC.9                Emergent’s only apparent source of material revenue is

currently from its indirect equity interests in White Eagle (which, itself, is largely in runoff,


all of the assets of [White Eagle], including its interests in life insurance policies and the proceeds therefrom. CLMG
also purportedly has control of [White Eagle]’s funds and collections from insurance policies through a custodial
arrangement with Wilmington Trust, N.A.”); Dec. 17, 2018 Hr’g Tr. at 9:25-10:2 [Docket No. 50] (the “First Day
Hr’g Tr.”) (“[T]he debtor has acknowledged a gazillion times that [the Lender Parties have] validly perfected
security interests.”).
4
    See First Day Declaration ¶ 9.
5
    Id. ¶ 1.
6
    See Declaration of Andrew Zatz in support of this Motion filed concurrently herewith (the “Zatz Declaration”),
Ex. 1 White Eagle Asset Portfolio, LP Agreement of Limited Partnership, at ¶ 5(a).
7
    See Zatz Declaration, Ex. 2 Limited Liability Company Agreement of White Eagle General Partner, LLC, at ¶
9(d)(iii).
8
     See Zatz Declaration, Ex. 3 Articles of Association of Lamington Road Designated Activity Company, at ¶¶
3.3, 120; see also Chapter 11 Voluntary Petition (Case No. 18-12615-KG) [Docket No. 1] (the “Lamington Road
Petition”).
9
    See Emergent Capital, Inc., Annual Report (Form 10-K) (Mar. 14, 2018), at 1, 13, and 15.


                                                          6
ACTIVE\87298118.v1-1/30/19
                 Case 18-12808-KG             Doc 95         Filed 01/30/19      Page 7 of 16



meaning that it is servicing its existing policies but not purchasing any new policies). Emergent

employs thirteen employees at Emergent and Imperial Finance10 and has its own debt obligations

consisting of more than $112 million of notes.11

         11.     On November 14, 2018, Lamington Road and White Eagle GP filed their

respective Chapter 11 Cases. As a justification for filing their Chapter 11 Cases, Lamington

Road and White Eagle GP cited concerns that the Lender Parties might call an unspecified

default under the Loan Agreement, despite no such default having been identified or asserted by

the Lender Parties. White Eagle filed its Chapter 11 Case on December 13, 2018, citing the

default under the Loan Agreement precipitated by the filings of Lamington Road and White

Eagle GP.12 The filing of the Chapter 11 Cases by each of the Debtors was approved by the

Independent Director, and the filing of the Chapter 11 Cases for White Eagle GP and White

Eagle was approved by the Independent Manager.13

         12.     The Debtors are continuing to operate their business as debtors in possession. No

request for the appointment of a trustee or examiner has been made in these Chapter 11 Cases,

and no committee has been appointed.14 The Debtors have stated their clear intention to use the

Chapter 11 Cases as a platform to bring an adversary proceeding against the Lender Parties to,




10
     Id. at 2.
11
   See Emergent Capital, Inc., Quarterly Report (Form 10-Q) (Nov. 16, 2018); Emergent Capital, Inc., Current
Report (Form 8-K) (Jan. 3, 2019).
12
     First Day Declaration ¶¶ 13 (“Upon the occurrence of an event of default and absent a bankruptcy filing, CLMG
could instruct WT to deliver the pledged certificates to CLMG, effectively taking ownership of [White Eagle] and
its valuable life insurance policies.”), 19 (“The filing of the Debtors’ cases was necessary in order to prevent LNV
from exercising remedies that would have allowed LNV to . . . sweep the Debtors’ funds and insurance proceeds.”).
13
    See Lamington Road Petition; Chapter 11 Voluntary Petition (Case No. 18-12614-KG) [Docket No. 1]; Chapter
11 Voluntary Petition (Case No. 18-12808-KG) [Docket No. 1].
14
    See Statement That Unsecured Creditors Committee Has Not Been Appointed [Docket No. 94] (indicating
“Insufficient response to the United States Trustee communication/contact for service on the committee.”).

                                                         7
ACTIVE\87298118.v1-1/30/19
                 Case 18-12808-KG              Doc 95         Filed 01/30/19      Page 8 of 16



among other things, reclassify, and subordinate portions of the Lender Parties’ loan.15 The

Debtors filed that adversary complaint on January 25, 2019.16

        13.       On the Petition Date, the Debtors filed the Motion of Debtors For Entry of Interim

and Final Orders (A) Authorizing the Use of Cash Collateral, (B) Providing Adequate

Protection, (C) Modifying the Automatic Stay, and (D) Scheduling a Final Hearing [Docket No.

7] (the “Cash Collateral Motion”) seeking interim and final approval of the use of the Lenders

Parties’ cash collateral to fund the administration of the Chapter 11 Cases. On December 17,

2018, the Court entered an order granting the Cash Collateral Motion on an interim basis with

the Lender Parties fully reserving rights to contest any use of cash collateral on a final basis.17

        14.       On January 11, 2019, the Lender Parties filed an objection to approval of the Cash

Collateral Motion on a final basis [Docket No. 61]. The fundamental issue addressed in that

objection was the Debtors’ proposal to use the Lender Parties’ cash collateral to fund the entirety

of overhead and operating expenses of Emergent through its non-Debtor subsidiary, Imperial

Finance. The Lender Parties and the Debtors ultimately resolved this dispute by reaching

agreement on a new cash collateral budget pursuant to which White Eagle will pay only a portion

of such costs, with all parties reserving the right to later argue the proper allocation of such

expenses as between the Debtors and their non-Debtor affiliates.18




15
    See First Day Declaration at ¶¶ 16, 21; First Day Hr’g Tr. at 13:10-12 (“We were prepared at the time we filed
the White Eagle chapter 11 to file the complaint.”), 18:17-21 (“What’s going to happen in this case if we can’t get it
resolved is we are going to propose a plan that will pay off the LNV in full, based on whatever claim Your Honor
determines is going to be the case after a determination of the complaint.”).
16
     See Complaint [Docket No. 90] (the “Adversary Complaint”).
17
   See Interim Order (A) Authorizing the Use of Cash Collateral, (B) Providing Adequate Protection, (C)
Modifying the Automatic Stay, and (D) Scheduling a Final Hearing, at ¶ 3(d) [Docket No. 37].
18
   See Final Order (A) Authorizing the Use of Cash Collateral, (B) Providing Adequate Protection, and (C)
Modifying the Automatic Stay, at ¶ 3(d) [Docket No. 81] (the “Final Cash Collateral Order”).


                                                          8
ACTIVE\87298118.v1-1/30/19
                Case 18-12808-KG        Doc 95       Filed 01/30/19   Page 9 of 16



                                     RELIEF REQUESTED

        15.     By this Motion, the Lender Parties respectfully request entry of an order

authorizing the examination of the Debtors, pursuant to Rule 2004 of the Bankruptcy Rules

(“Rule 2004”), including that (i) the Debtors be required to produce, not later than 15 days after

the Court enters an order granting the Motion, all documents requested in the attached Exhibit

A, and (ii) the Lender Parties be authorized to conduct a deposition of Miriam Martinez on the

topics set forth in the attached Exhibit B, a deposition of the Independent Manager on the topics

set forth in the attached Exhibit C, and a deposition of the Independent Director on the topics set

forth in the attached Exhibit D, in each case not later than 15 days after the Debtors produce to

the Lender Parties all relevant documents, without the need for further relief from this Court.

                                      BASIS FOR RELIEF

        16.     Rule 2004(a) provides that “on motion of any party in interest, the court may

order the examination of any entity.” Rule 2004(b) provides, in turn, that an examination under

Rule 2004 may relate to:

                [T]he acts, conduct, or property or to the liabilities and financial
                condition of the debtor, or to any matter which may affect the
                administration of the debtor’s estate, or the debtor’s right to a
                discharge. . . . And any other matter relevant to the case or to the
                formulation of a plan.

Fed. R. Bankr. P. 2004(b) (emphasis added); In re Pan Am. Hosp. Corp., No. 04-11819, 2005

Bankr. LEXIS 734, at *14 (Bankr. S.D. Fla. Feb. 25, 2005) (holding “[t]he acts and conduct that

[the] Debtor’s management engages in . . . are undoubtedly ‘matters which may affect the

administration’ of the estate”).

        17.     A Rule 2004 inquiry is “broad and unfettered.” In re Millennium Lab Holdings II,

LLC, 562 B.R. 614, 626 (Bankr. D. Del. 2016) (citations omitted); accord In re Wash. Mut., Inc.,

408 B.R. 45, 49 (Bankr. D. Del. 2009) (“The scope of a Rule 2004 examination is unfettered and

                                                 9
ACTIVE\87298118.v1-1/30/19
                Case 18-12808-KG        Doc 95    Filed 01/30/19     Page 10 of 16



broad.”) (internal quotation marks and citations omitted); ¶ 2004.01 (16th ed. 2018) (“The scope

of a Rule 2004 examination is exceptionally broad[.]”). As one court explained it:

                 The understanding generally acceptable today is that the scope of a
                 Rule 2004 examination is very broad. Rule 2004 discovery is
                 broader than discovery under the Federal Rules of Civil Procedure,
                 and has fewer procedural safeguards.

In re Drexel Burnham Lambert Grp., Inc., 123 B.R. 702, 711 (Bankr. S.D.N.Y. 1991) (citations

omitted); accord In re Larkham, 24 B.R. 70, 71-72 (Bankr. D. Vt. 1982) (“[t]he scope of

examination is extremely broad and . . . It is in the nature of an inquisition and consequently the

field of inquiry is wide . . . .”).

        18.      Rule 2004 thus permits a party to undertake a broad inquiry and “has been likened

to a ‘fishing expedition’ and ‘an inquisition.’” Millennium Lab, 562 B.R. at 626; accord In re

Wash. Mut., 408 B.R. at 50 (“A Rule 2004 examination is commonly recognized as more in the

nature of a fishing expedition.”) (internal quotation marks and citations omitted). Courts have

allowed examination of both debtors and any third party who can be shown to have had dealings

with the debtor. In re Recoton Corp., 307 B.R. 751, 755 (Bankr. S.D.N.Y. 2004) (citing Air Line

Pilots Assoc., Int’l v. Am. Nat’l Bank & Trust Co. Of Chi. (In re Ionosphere Clubs, Inc.), 156

B.R. 414, 432 (S.D.N.Y. 1993)).

        19.      In deciding whether to permit Rule 2004 discovery, courts “balance the

competing interests of the parties, weighing the relevance of and necessity of the information

sought by examination.” Drexel Burnham Lambert Grp., 123 B.R. at 712. The purpose of the

request and its degree of intrusiveness are relevant to this determination. See id. at 711-12; In re

Hawley Coal Mining Corp., 47 B.R. 392, 394 (S.D. W. Va. 1984).

        20.      The Lender Parties have a substantial interest in, and are entitled to, Rule 2004

discovery. The Lender Parties are by far the Debtors’ largest creditor and only secured creditor,


                                                 10
ACTIVE\87298118.v1-1/30/19
                 Case 18-12808-KG             Doc 95     Filed 01/30/19   Page 11 of 16



and their cash collateral is funding these Chapter 11 Cases. The Debtors are incurring significant

expenses and, according to their current cash collateral budget, are projected to significantly

deplete their cash (and the Lender Parties’ cash collateral), with the Debtors’ cash position

projected to decrease from approximately $20.6 million for the week ending January 18, 2019 to

approximately $7.6 million for the week ending April 26, 2019.19 Therefore, the Lender Parties

have a significant stake in the conduct, purpose, and outcome of these proceedings. Moreover,

there is no official committee appointed in these Chapter 11 Cases, leaving the Lender Parties as

the party best suited to examine the Debtors’ activities. The alternative of having an examiner

appointed to investigate the Debtors would create additional costs and would contravene the

general bankruptcy principal of efficient administration of the Debtors’ estates.

         21.      Further, the filing of these Chapter 11 Cases, and the Debtors’ conduct in these

cases, suggests the lack of any independent fiduciary to represent the Debtors and a lack of any

controls to prevent abuse of power by Emergent. First, the filing of the Chapter 11 Cases itself is

suspect given that the Lender Parties never asserted a default under the Loan Agreement, White

Eagle did not have any liquidity issues prior to filing for bankruptcy, and the Lender Parties have

repeatedly been willing to provide funds to White Eagle under the Loan Agreement to protect

White Eagle’s assets (i.e., the Lender Parties’ collateral), even after the default caused by the

filing of the Chapter 11 Cases for Lamington Road and White Eagle GP. This calls into question

the Independent Manager’s and Independent Director’s respective approvals of the filing of the

Debtors’ Chapter 11 Cases. Second, the Debtors’ stated course for these Chapter 11 Cases is the

pursuit of causes of action against the Lender Parties, the motivation for which is Emergent’s

desire to pursue a modification of the Loan Agreement in order to extract cash from White


19
     See Final Cash Collateral Order, Ex. 1 (Budget).


                                                        11
ACTIVE\87298118.v1-1/30/19
               Case 18-12808-KG         Doc 95     Filed 01/30/19    Page 12 of 16



Eagle. This further highlights the pervasive conflict in these Chapter 11 Cases. Third, the

Debtors initially sought to pay for 100% of the overhead and expenses of services at Imperial

Finance without seeking any burden of such costs to be borne by Emergent despite the fact that

certain of such services, in whole or in part, benefit Emergent. In sum, while little has transpired

in these Chapter 11 Cases to date, the very filing of them and the actions taken by the Debtors in

them thus far indicate that Emergent is directing the management of these Chapter 11 Cases

despite not having filed for bankruptcy itself.

        22.     Therefore, the Lender Parties should be permitted to explore and test in discovery

how the Chapter 11 Cases serve the interests of the Debtors, as opposed to those of Emergent to

the detriment of the Debtors. The Lender Parties likewise should be permitted to inquire into the

administration of these Chapter 11 Cases, including the filing of these Chapter 11 Cases, and the

degree to which they have been and will be dictated by Emergent’s interests.

        23.     With respect to the Debtors’ use of the Lender Parties’ cash collateral, the Lender

Parties served discovery on the Debtors in connection with the Cash Collateral Motion, the

response to which left numerous questions unanswered.           The Debtors did not respond to

discovery requests regarding whether any party other than the Debtors would benefit from

amounts to be paid to Imperial Finance and what those benefits would be. Documents produced

by the Debtors provided little, if any, color on issues related to who is making decisions for the

Debtors and on what basis those decisions are being made. The Lender Parties expressly

reserved their right to contest the allocation of expenses paid with their cash collateral as

between the Debtors and their non-Debtor affiliates and should be permitted to obtain further

information to fully assess what that allocation may be.




                                                  12
ACTIVE\87298118.v1-1/30/19
               Case 18-12808-KG        Doc 95    Filed 01/30/19     Page 13 of 16



        24.     Further, the request for depositions of Miriam Martinez, the Independent

Manager, and the Independent Director are warranted. As the Chief Financial Officer of both

White Eagle and Emergent and the Independent Manager and Independent Director who

authorized the filing of the Debtors’ Chapter 11 Cases, respectively, they each have substantial

knowledge of the Debtors’ operations and the decisions affecting the Debtors. Depositions of

these parties are critical to the Lender Parties’ understanding of the basis for their decisions

related to the Debtors and what evidence they considered. It will also further clarify what

management is currently doing to ensure that the Debtors’ interests are properly protected.

        25.     This case does not fall into any of the narrow exceptions to the use of Rule 2004

examinations, such as when the purpose of the examination is to abuse or harass, or once an

adversary proceeding or contested matter is commenced. See In re Enron Corp., 281 B.R. 836,

840 (Bankr. S.D.N.Y. 2002). The Requested Discovery is targeted to the core issues in the case.

And here, the Lender Parties’ cash collateral is funding these cases and the Debtors’ legal

expenses.

        26.     Nor is the Requested Discovery related to the Debtors’ Adversary Complaint.

The Lender Parties will take discovery related to that adversary in the course of that case, as

necessary.    The allegations of the Adversary Complaint are separate from the filing and

administration of these Chapter 11 Cases, which are the focus of this Motion. See Wash. Mut.,

Inc., 408 B.R. at 51 (“[d]iscovery of evidence related to the pending proceeding must be

accomplished in accord with more restrictive provisions of [the Federal Rules of Bankruptcy

Procedure], while unrelated discovery should not be subject to those rules simply because there

is an adversary proceeding pending.”) (quoting In re Bennett Funding Grp., Inc., 203 B.R. 24, 29

(Bankr. N.D.N.Y. 1996)). The allegations in the Adversary Complaint relate entirely to the



                                                13
ACTIVE\87298118.v1-1/30/19
               Case 18-12808-KG        Doc 95     Filed 01/30/19     Page 14 of 16



terms of the Loan Agreement and the behavior of the Lender Parties (and certain other

unaffiliated parties) prior to the Petition Date. To the extent the Requested Discovery touches on

the Adversary Complaint, it seeks only information regarding how the Debtors determined that

bringing the Adversary Complaint would be in the best interests of their estates.

         27.    For the reasons set forth in detail above, the Lender Parties must conduct Rule

2004 discovery in the near-term in order to examine and scrutinize the financial dealings of the

Debtors and ascertain whether the proposed reorganization of the Debtors is being conducted in

good faith and in accordance with the Bankruptcy Code.

                             CERTIFICATION OF CONFERENCE

         28.    In accordance with Local Rule 2004-1, prior to filing this Motion, counsel to the

Lender Parties conferred with counsel for the Debtors to arrange for a cooperative document

production and examination pursuant to Rule 2004. The Debtors indicated that they would

object to the discovery sought by this Motion.

                                     NO PRIOR REQUEST

         29.    No previous motion for the relief sought herein has been made to this or any other

court.

                                 RESERVATION OF RIGHTS

         30.    The Lender Parties reserve all rights to request, pursuant to Rule 2004 or

otherwise, additional documents or examination of any party, including but not limited to the

Debtors.

                                            NOTICE

         31.    Notice of this Motion will be provided pursuant to Local Rule 2004-1 to the

following parties, through their counsel, if represented: (a) counsel to the Debtors; (b) the Office

of the United States Trustee; and (c) all parties requesting notice pursuant to Rule 2002.

                                                 14
ACTIVE\87298118.v1-1/30/19
               Case 18-12808-KG          Doc 95    Filed 01/30/19    Page 15 of 16



                                          CONCLUSION

         WHEREFORE, the Lender Parties respectfully requests that the Court enter an order,

substantially in the form attached as Exhibit E hereto, granting the Motion and such other and

further relief as this Court deems just and proper.


                             [Remainder of Page Intentionally Left Blank]




                                                  15
ACTIVE\87298118.v1-1/30/19
               Case 18-12808-KG   Doc 95    Filed 01/30/19   Page 16 of 16



Dated: January 30, 2019               Respectfully submitted,
       Wilmington, Delaware
/s/ Jeffrey M. Schlerf
Jeffrey M. Schlerf (No. 3047)         Thomas E Lauria (admitted pro hac vice)
Carl D. Neff (No. 4895)               Jesse L. Green (admitted pro hac vice)
FOX ROTHSCHILD LLP                    WHITE & CASE LLP
919 North Market St., Suite 300       Southeast Financial Center
Wilmington, DE 19801                  200 S. Biscayne Boulevard, Suite 4900
Telephone: (302) 654-7444             Miami, FL 33131
Facsimile: (302) 463-4971             Telephone: (305) 371-2700
jschlerf@foxrothschild.com            Facsimile: (305) 358-5744
cneff@foxrothschild.com               tlauria@whitecase.com
                                      jgreen@whitecase.com

                                       –and–

                                      David M. Turetsky (admitted pro hac vice)
                                      Andrew T. Zatz (admitted pro hac vice)
                                      Kimberly A. Haviv (admitted pro hac vice)
                                      WHITE & CASE LLP
                                      1221 Avenue of the Americas
                                      New York, NY 10020-1095
                                      Telephone: (212) 819-8200
                                      Facsimile: (212) 354-8113
                                      dturetsky@whitecase.com
                                      azatz@whitecase.com
                                      khaviv@whitecase.com

                                       –and–

                                      Jason N. Zakia (admitted pro hac vice)
                                      WHITE & CASE LLP
                                      227 West Monroe Street, Suite 3900
                                      Chicago, IL 60606-5055
                                      Telephone: (312) 881-5400
                                      Facsimile: (312) 881-5450
                                      jzakia@whitecase.com

                                      Attorneys for CLMG Corp.
                                      and LNV Corporation




                                           16
ACTIVE\87298118.v1-1/30/19
